Exhibit 10.2

 

EXECUTION VERSION

  Contract # 1-26652287-6

AMENDMENT NUMBER 6

TO

YAHOO! PUBLISHER NETWORK AGREEMENT #1-26652287

This Amendment #6 to the Yahoo! Publisher Network Agreement #1-26652287
(“Amendment #6”) is entered into as of the latter date of either Yahoo! or
Publisher’s signature below (“Amendment #6 Effective Date”) and is made by and
among Local.com Corporation (“Publisher”), on the one hand, and Yahoo! Inc. and
Yahoo! Sarl (together, “Yahoo!”), on the other hand, and modifies the Yahoo!
Publisher Network Agreement #1-26652287 by and between Yahoo! Inc. and Publisher
effective as of August 25, 2010 (the “Agreement”).

In consideration of mutual covenants and for such other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, Publisher and Yahoo! hereby agree as follows:

 

1. Yahoo! Sarl is added as a party to the Agreement. The second sentence of
Attachment A (which begins with “The use of the term ‘Yahoo!…”) is deleted and
replaced by the following:

Yahoo! Inc. is solely responsible for the Yahoo! rights, obligations and duties
described under this Agreement for the markets included as part of the Territory
within the Americas and Yahoo! Sarl is solely responsible for the Yahoo! rights,
obligations and duties described under this Agreement for all the markets
included as part of the Territory outside of the Americas. The use of the term
“Yahoo!” throughout this Agreement shall refer to Yahoo! Inc. in relation to the
markets included as part of the Territory within the Americas and shall refer to
Yahoo! Sarl in relation to all markets included as part of the Territory outside
of the Americas.

 

2. The following information is inserted at the notice information section of
the SO:

 

YAHOO! SARL

ZA la Pièce No 4

Route de l’Etraz

1180 Rolle, Switzerland

 

Fax: 44 20 7131 1775

  Attn: Legal

 

3. Part A of the “Deployment of Services on Publisher’s Offerings” section on
the Service Order is hereby deleted and replaced with the following (change in
italics):

 

  A. Results Hosting Sites

1. Link = Search Box; Results = Paid Search Results; Publisher’s Offering = the
following Sites: www.local.com, www.mrlocal.com, www.premierguide.com,
www.ziphip.com, www.loqal.com, uk.local.com and local.co.uk (sometimes referred
to herein individually or collectively as “Results Hosting Sites”).

2. Link = Hyperlinks; Results = Hyperlink Results; Publisher’s Offering =
Results Hosting Sites.

3. Link = Ad Code; Results = Matched Ads; Publisher’s Offering = Results Hosting
Sites.

For Results Hosting Sites approved for arbitrage, the terms of Attachment E will
apply.

 

4. The third sentence of Section 5 of Attachment B is deleted and replaced by
the following (change in italics):

 

 

   1    Yahoo! Confidential



--------------------------------------------------------------------------------

EXECUTION VERSION

  Contract # 1-26652287-6

 

Gross Revenue is calculated and payment is made to Publisher net of any taxes
that are required to be collected, withheld or paid with respect to such earned
amount including social contributions and/or taxes related to the international
remittance of money (except taxes on net income) and net of credit card or other
payment processing fees, bad debt and charge-backs, commissions or discounts
allowed or paid to advertising agencies, and refunds to Advertisers.

 

5. The definitions of Named Companies and Territory in Section 30 of Attachment
B to the Agreement are deleted and replaced by the following (changes in
italics):

Named Companies: *** and any of their subsidiaries that Yahoo! may identify from
time to time upon written notice to Publisher, ***.

Territory: the following countries or regions where Yahoo! has a paid
marketplace: the United States and the United Kingdom. The aforementioned
countries or regions may be updated upon mutual agreement of the parties.

 

6. Miscellaneous.

 

  (a) Except as expressly set forth herein, the terms and conditions of the
Agreement are unmodified and remain in full force and effect.

 

  (b) The Agreement is amended to provide that references in the Agreement to
“this Agreement” or “the Agreement” (including indirect references such as
“hereunder”, “hereby”, “herein” and “hereof”) shall be deemed references to the
Agreement as amended hereby. All capitalized defined terms used but not defined
herein shall have the same meaning as set forth in the Agreement.

 

  (c) This Amendment #6 may be executed in one or more counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same instrument. An electronically
transmitted signature via pdf or facsimile shall be deemed the equivalent to an
original ink signature.

 

  (d) In the event of a conflict between any of the terms and conditions of the
Agreement and any of the terms and conditions of this Amendment #6, the terms
and conditions of this Amendment #6 shall control.

[Signatures on next page]

 

 

   2    Yahoo! Confidential

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

EXECUTION VERSION

  Contract # 1-26652287-6

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment #6 as of the Amendment #6 Effective Date.

 

LOCAL.COM CORPORATION

 

By: /s/ Michael Sawtell                                                     

Name: Michael Sawtell

Title: President/COO

Date: 5/29/2012

 

YAHOO! INC.

 

By: /s/ Al Echamendi                                                     

Name: Al Echamendi

Title: VP Bus Dev

Date: 5/23/2012

 

YAHOO! SARL

 

By: /s/ Jean-Christophe Conti                                       
             

Name: Jean-Christophe Conti

Title: VP-Head of Patnerships Group

Date: 5/29/2012

 

 

   Signature page to Amendment 6    Yahoo! Confidential